DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/14/2022 has been entered.
 
Response to Arguments
3.	Applicant's arguments filed on 7/14/2022 have been fully considered but they are not persuasive. 
Issues raised by the Applicant:
a) On pages 2-3 of the Remarks, the Applicant asserts that D1 fails to disclose the limitation "the circuit board body is directly attached to the shock-proof layer".

b)  On pages 2-3 of the Remarks, the Applicant asserts D1 fails to disclose "a plurality of fingerprint chips are arranged on a first surface of the circuit board body, a plurality of through holes for accommodating the fingerprint chips respectively are arranged in the shock-proof layer at positions corresponding to the fingerprint chips”.

The Examiner’s position:
a)  In the current Office Action, the Examiner now interprets the shock-proof layer = layer 193 + layer 195, which is directly attached to the circuit board body 160a.
b)  Regarding the newly added limitations “a plurality of fingerprint chips” and “a plurality of through holes”, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further duplicate more than one fingerprint chip and through hole, since it has been held that mere duplication of the essential working part of a device involves only routine skill in the art, to increase operational capacity.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Drawings
4.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a plurality of fingerprint chips” and “a plurality of through holes” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


7.	Claims 1, 4-10, 13, 14, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. U.S. 10,366,272 (hereinafter D1).
Regarding claim 1, D1 teaches a display screen assembly, comprising: 
a display screen (165; figure 3A), a shock- proof layer (193 + 195; figure 3A) and a flexible printed circuit board (160a + 166; figure 3A) sequentially laminated, wherein the flexible printed circuit board comprises a circuit board body (160a; figure 3A) and a bent portion (166; figure 3A) extending from the circuit board body (160a) toward the display screen (straight portion of 165), the bent portion (166) is electrically connected to the display screen; and the circuit board body is directly attached to the shock-proof layer (193 + 195; figure 3A); a fingerprint chip (180; figure 3A) is arranged on a first surface (top surface of 160a) of the circuit board body (160a), and the circuit board body is electrically connected to the fingerprint chip (180); the first surface is an end surface (see figure 3A) of the circuit board body (160a) that is facing the display screen; a through hole (space in which 180 is situated + 191; figure 3A) for accommodating the fingerprint chip (180) is arranged in the shock-proof layer at a position corresponding to the fingerprint chip.

Even though, D1 does not teach a plurality of fingerprint chips and a plurality of through holes, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further duplicate more than one fingerprint chip and through hole, since it has been held that mere duplication of the essential working part of a device involves only routine skill in the art, to increase operational capacity.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Regarding claim 4, D1 also teaches the display screen assembly according to claim 1, further comprising a peripheral electronic component “column 9, lines 44-46; “touch driving module”) configured to enable a fingerprint identification function of the fingerprint chips, wherein the peripheral electronic component and a circuit structure (implied in “The touch driving module, for example, may be positioned in the flexible printed circuit board 160a, may be electrically connected to the touch sensor and the printed circuit board 210 through the flexible printed circuit board 160a) are arranged on the circuit board body (160a).  

Regarding claim 5, as mentioned above, D1 teaches the display screen assembly according to claim 4, comprising the peripheral electronic component and the circuit structure arranged on the circuit board body.
Even though, D1 does not specifically teach that said peripheral electronic component and the circuit structure are located on a second surface of the circuit board body, the second surface is an end surface of the circuit board body that is away from the display screen, however, it would have been obvious to one having ordinary skill in the art at the time the invention was made to rearrange the locations of said components such that said peripheral electronic component and the circuit structure are located on a second surface of the circuit board body, since it has been held that rearranging parts of an invention involved only routine skill in the art, to optimize connection/space effectiveness.  In re Japikse, 86 USPQ 70 (CCPA 1950).

Regarding claim 6, D1 also teaches the display screen assembly according to claim 1, wherein the fingerprint chips are electrically connected to the circuit board body by means of soldering (column 13, lines 8-9).

Regarding claim 7, D1 also teaches the display screen assembly according to claim 1, wherein the through holes are rectangular (see figure 3A) through holes.  

Regarding claim 8, D1 also teaches a mobile terminal (300a; figure 3A), comprising a display screen cover plate (161; figure 3A) and the display screen assembly according to claim 1, wherein the display screen cover plate is snugly attached (see figure 3A; 165 and 161 are indirectly attached together) to the display screen of the display screen assembly.  

Regarding claim 9, D1 also teaches the mobile terminal according to claim 8, wherein the mobile terminal further comprises a motherboard (210; figure 3A) and a circuit board (USB-C 221 inherently has a circuit board; figure 3A) of the display screen assembly is electrically connected to the motherboard (210).
Even though, D1 does not specifically teach a board-to-board connector, such that the circuit board of the display screen assembly is electrically connected to the motherboard through the board-to-board connector, however, the Examiner takes Official Notice that board-to-board connector(s) have been commonly known for establishing stable, firm and direct connection between two boards.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to further provide/apply a board-board connector to the mobile terminal of D1, as suggested by the Examiner’s Official Notice, for establishing stable, firm and direct connection between said motherboard and the circuit board of D1.
Regarding claim 10, D1 teaches the mobile terminal according to claim 8, wherein the mobile terminal comprises a mobile phone, a tablet computer or an e-book reader (column 5, lines 1-12).  

Regarding claim 13, D1 also teaches the display screen assembly according to claim 4, wherein the fingerprint chips (180; figure 3A of D1) are electrically connected to the circuit board body by means of soldering (alternatively shown in figure 3B and column 13, lines 8-9 of D1).  
Regarding claim 14, D1 also teaches the display screen assembly according to claim 5, wherein the fingerprint chips (180; figure 3A of D1) are electrically connected to the circuit board body by means of soldering (alternatively shown in figure 3B and column 13, lines 8-9 of D1).  

Regarding claim 17, D1 also teaches the display screen assembly according to claim 4, wherein the through holes are rectangular through holes (see figure 3A).  

Regarding claim 18, D1 also teaches the display screen assembly according to claim 5, wherein the through holes are rectangular through holes (see figure 3A).  


8.	Claims 2, 3, 11, 12, 15, 16, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over D1 in view of Panchawagh et al. U.S. Pub. 2018/0373913 (hereinafter D2).
Regarding claims 2-3, as mentioned above, D1 teaches the display screen assembly according to claim 1.
However, D1 does not specifically teach that the shock-proof layer is made of an elastic light-shielding material.  
D2, in the same field of endeavor, teaches a display screen assembly, which comprises a shock-proof layer (855; figure 8A; par [0094]), position underneath the display screen, being made of an elastic light-shielding material (par [0094]; “the light-blocking layer 855 may provide a mechanical function as a cushion for protecting the OLED display 865 from external forces.  In some implementations, the light-blocking layer 855 in the OLED display 865 may include a porous black foam”).

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further use an elastic light-shielding material, such as foam, for the shock-proof layer of D1, as suggested by D2, to function as a light-blocking layer as well as a shock-proof layer.  

Regarding claim 11, D1 in view of D2 also teaches the display screen assembly according to claim 2, wherein the fingerprint chips (180; figure 3A of D1) are electrically connected to the circuit board body by means of soldering (alternatively shown in figure 3B and column 13, lines 8-9 of D1).  

Regarding claim 12, D1 in view of D2 also teaches the display screen assembly according to claim 3, wherein the fingerprint chips (180; figure 3A of D1) are electrically connected to the circuit board body by means of soldering (alternatively shown in figure 3B and column 13, lines 8-9 of D1).  
Regarding claim 15, D1 in view of D2 also teaches the display screen assembly according to claim 2, wherein the through holes (see figure 3A of D1) are rectangular through holes.  

Regarding claim 16, D1 in view of D2 also teaches the display screen assembly according to claim 3, wherein the through holes (see figure 3A of D1) are rectangular through holes.  

Regarding claim 19, D1 in view of D2 also teaches a mobile terminal, comprising a display screen cover plate (161; figure 3A) and the display screen assembly according to claim 2, wherein the display screen cover plate is snugly attached (see figure 3A; 165 and 161 are indirectly attached together) to the display screen (165; figure 3A of D1) of the display screen assembly.
  
Regarding claim 20, D1 in view of D2 also teaches a mobile terminal, comprising a display screen cover plate (161; figure 3A of D1) and the display screen assembly according to claim 3, wherein the display screen cover plate is snugly attached (see figure 3A; 165 and 161 are indirectly attached together) to the display screen (165; figure 3A of D1) of the display screen assembly.




				Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q DANG whose telephone number is (571)272-3069.  The examiner can normally be reached on M-F 10-6PM..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 5712723740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HUNG Q. DANG
Examiner
Art Unit 2835



/JAMES WU/Primary Examiner, Art Unit 2841